Pfeifer, J.
{¶ 1} In DeRolph v. State (2001), 93 Ohio St.3d 309, 310, 754 N.E.2d 1184 (“DeRolph III”), this court issued an opinion with which none of the majority was “completely comfortable.” As the author, Chief Justice Moyer, noted, we did so in an attempt to eliminate the “uncertainty and fractious debate” occasioned by our continued role in the case. Id. at 311, 754 N.E.2d 1184. A motion was filed asking this court to reconsider its decision. We granted that motion and ordered a settlement conference pursuant to S.Ct.Prac.R. XIV(6)(A). DeRolph v. State (2001), 93 Ohio St.3d 628, 758 N.E.2d 1113. Settlement efforts were unavailing, and we now rule on the merits of the case on reconsideration.
{¶ 2} In DeRolph v. State (1997), 78 Ohio St.3d 193, 677 N.E.2d 733, syllabus, (“DeRolph I”), this court stated, “Ohio’s elementary and secondary public school financing system violates Section 2, Article VI of the Ohio Constitution, which mandates a thorough and efficient system of common schools throughout the state.” In DeRolph I, this court admonished the General Assembly to create a new school-funding system, but otherwise provided no specific guidance as to how to enact a constitutional school-funding system. Id. at 213, 677 N.E.2d 733. See id. at 262, 677 N.E.2d 733 (Pfeifer, J., concurring) (the majority opinion “does neither more nor less than the syllabus law sets forth”).
{¶ 3} Three years later, after the General Assembly had enacted various changes to the school-funding system, this court again determined that the school-funding system was unconstitutional. DeRolph v. State (2000), 89 Ohio St.3d 1, 728 N.E.2d 993 (“DeRolph II”). We stated, “ ‘[T]he sovereign people made it mandatory upon the General Assembly to secure not merely a system of common schools,’ but rather a thorough and efficient system of common schools. Miller v. Korns (1923), 107 Ohio St. 287, 297-298, 140 N.E. 773, 776, approved and followed.” DeRolph II, paragraph one of the syllabus. As in DeRolph I, the *435majority did not provide specific guidance to the General Assembly as to how to enact a constitutional school-funding system. But, see, DeRolph II at 47, 728 N.E.2d 993 (Pfeifer, J., concurring). Some of us praised the efforts of the General Assembly, and that praise was deserved. Id. at 41, 728 N.E.2d 993 (Douglas, J., concurring).
{¶ 4} We are aware of the difficulties that the General Assembly must overcome, and that is why we have been patient. The consensus arrived at in DeRolph III was in many ways the result of impatience. We do not regret that decision, because it reflected a genuine effort by the majority to reach a solution to a troubling constitutional issue. However, upon being asked to reconsider that decision, we have changed our collective mind. Despite the many good aspects of DeRolph III, we now vacate it. Accordingly, DeRolph I and II are the law of the case, and the current school-funding system is unconstitutional.
{¶ 5} To date, the principal legislative response to DeRolph I and DeRolph II has been to increase funding, which has benefited many schoolchildren. However, the General Assembly has not focused on the core constitutional directive of DeRolph I: “a complete systematic overhaul” of the school-funding system. Id., 78 Ohio St.3d at 212, 677 N.E.2d 733. Today we reiterate that that is what is needed, not further nibbling at the edges. Accordingly, we direct the General Assembly to enact a school-funding scheme that is thorough and efficient, as explained in DeRolph I, DeRolph II, and the accompanying concurrences.
{¶ 6} We are not unmindful of the difficulties facing the state, but those difficulties do not trump the Constitution. Section 2, Article VI of the Ohio Constitution states, “The general assembly shall make such provisions, by taxation, or otherwise, as, with the income arising from the school trust fund, will secure a thorough and efficient system of common schools * * *.” This language is essentially unchanged from the initial report from the Standing Committee on Education at the Constitutional Convention of 1850-51. I Report of the Debates and Proceedings of the Convention for the Revision of the Constitution, 1850-51 (1851) 693 (“Debates”). Even the minority report, presented by those opposed to the above language, had virtually the same import. It stated, “The General Assembly shall provide by law a system of common schools, and permanent means for the support thereof * * *.” Id. at 694.
{¶ 7} The delegates and through them the people of this state expressed their desire for more and better education and their desire that the state should be responsible for it. Delegate J. McCormick, from Adams County, stated, “Under the old Constitution it is provided that public schools and the cause of education shall be forever encouraged; and, under this constitutional provision, we have trusted the General Assembly for forty-eight years; and we may trust them for forty-eight years longer, without any good result. * * * Our system of common *436schools, instead of improving in legislative hands, has been degenerating; and I think it is time that we should take the thing in hands ourselves.” II Debates 702. William Hawkins, a delegate from Morgan County, said, “[W]e are warranted by public sentiment in requiring at the hands of the General Assembly a full, complete and efficient system of public education.” Id. at 16. The delegates perceived the General Assembly of that time as being insufficiently committed to education. Even though some delegates wanted to leave matters wholly to local authorities, see id. at 17, the delegates in their wisdom decided to include the Thorough and Efficient Clause in the Constitution. They and the people used the Constitution to command ongoing affirmative action by the General Assembly.
{¶ 8} James Taylor, a delegate from Erie County, stated, “I think it must be clear to every reflecting mind that the true policy of the statesman is to provide the means of education, and consequent moral improvement, to every child in the State, the offspring of the black man equally with that of the white man, the children of the poor equally with the rich.” Id. at 11. Samuel Quigley, a delegate from Columbiana County, stated, “[T]he report directs the Legislature to make full and ample provision for securing a thorough and efficient system of common school education, free to all the children in the State. The language of this section is expressive of the liberality worthy a great State, and a great people. There is no stopping place here short of a common school education to all children in the State.” Id. at 14. The delegates knew what they wanted, what the people wanted, and that it was necessary to use the Constitution to achieve what they wanted.
{¶ 9} The Thorough and Efficient Clause is part of our Constitution and part of our heritage. There were delegates who approved of even stronger language. Delegate McCormick proposed “a consolidation of all the general and local funds of the State, and distribution of the amount equally among the children of the State.” II Debates at 17. Otway Curry, a delegate from Union County, expressed his concern that the Thorough and Efficient Clause would “prove totally insufficient and powerless.” Id. at 710. Were this court to avoid its responsibility to give continued meaning to the Constitution, his fears would become reality.
{¶ 10} The Constitution of this state is the bedrock of our society. It expressly directs the General Assembly to secure a thorough and efficient system of common schools, and it does so expressly because the legislature of the mid-nineteenth century would not. As R.P. Ranney, a delegate from Trumbull County, put it, “I desire to lay a plan such as within certain limits the Legislature shall be bound to carry out.” Id. at 16.
{¶ 11} We realize that the General Assembly cannot spend money it does not have. Nevertheless, we reiterate that the constitutional mandate must be met. *437The Constitution protects us whether the state is flush or destitute. The Free Speech Clause of the United States Constitution, the Equal Protection Clause of the United States Constitution, the Thorough and Efficient Clause of the Ohio Constitution, and all other provisions of the Ohio and United States Constitutions protect and guard us at all times. Harman Stidger, a delegate from Stark County, said, “If we should leave every thing to the Legislature, why not adjourn this Convention sine die, at once?” Id. at 11. The same could be said of this court and the Ohio Constitution.
Judgment accordingly.
Resnick and F.E. Sweeney, JJ., concur.
Resnick, J., concurs separately.
Douglas, J., concurs in judgment only.
Lundberg Stratton, J., concurs in part and dissents in part.
Moyer, C.J., dissents.
Cook, J., dissents.